
	
		I
		112th CONGRESS
		1st Session
		H. R. 3683
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Ms. Buerkle
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to delay
		  implementation of the Medicare hospital readmissions reduction program for 5
		  years, to require Congressional approval for additional applicable conditions,
		  and to provide for a report on potential impact of such
		  program.
	
	
		1.Short titleThis Act may be cited as the Hospital
			 Admissions in Need of Study Act of 2011.
		2.5-year delay in
			 implementation of the Medicare hospital readmissions reduction program;
			 limitation on expansion of applicable conditions; report
			(a)5-Year
			 delaySubsection (q) of
			 section 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended—
				(1)in paragraph (1),
			 by striking 2012 and inserting 2017;
				(2)in paragraph
			 (2)(B)(i), by striking 2012 and 2013 and inserting 2017
			 and 2018;
				(3)in paragraph (3)(C), by striking
			 fiscal year 2013, fiscal year 2014, and
			 fiscal year 2015 and inserting fiscal year 2018,
			 fiscal year 2019, and fiscal year 2020 in clauses
			 (i), (ii), and (iii), respectively; and
				(4)in paragraph
			 (5)(B), by striking fiscal year 2015, and inserting
			 fiscal year 2020,.
				(b)Requiring
			 Congressional approval for expansion of applicable
			 conditionsParagraph (5)(B) of such section is amended—
				(1)by striking
			 Beginning and inserting (ii) Subject to clause (ii),
			 beginning ; and
				(2)by adding at the
			 end the following new clause:
					
						(ii)The Secretary may not expand the applicable
				conditions under clause (i) except to the extent specified in a subsequent law.
						.
				(c)Report on
			 potential impactSuch section is further amended by adding at the
			 end the following new paragraph:
				
					(9)ReportThe Secretary shall conduct a study that
				estimates the payment reductions that would have occurred under this subsection
				during fiscal years 2013, 2014, and 2015 if this subsection had been in effect
				during such fiscal years. Not later than April 1, 2016, the Secretary shall
				submit to Congress a report on such study, the impact that such a payment
				reduction would have made on hospitals.
					.
			
